PER CURIAM.
Appellant challenges his conviction for sexual battery on a person less than twelve years of age by a person eighteen years or older. Appellant argues, among other things, that section 90.803(23), Florida Statutes, is unconstitutional both on its face and as applied. Appellant observes that this statute was upheld as constitutional in Perez v. State, 536 So.2d 206 (Fla.1988), and Glendening v. State, 536 So.2d 212 (Fla.1988), but he asserts that the more recent decision in Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990) undermines the result reached in Perez and Glendening. We disagree.
We find further that none of the other issues raised by appellant merit reversal. Accordingly, the judgment of conviction is
AFFIRMED.
SMITH, WIGGINTON and MINER, JJ., concur.